     Case 3:20-cv-00109 Document 6 Filed on 06/08/20 in TXSD Page 1 of 3
                                                                          United States District Court
                                                                            Southern District of Texas

                                                                               ENTERED
                                                                               June 08, 2020
                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF TEXAS                          David J. Bradley, Clerk

                           GALVESTON DIVISION

MICHAEL JONES, JR.,            §
                               §
     Plaintiff,                §
VS.                            §              CIVIL ACTION No. 3:20-cv-00109
                               §
NATIONAL UNION FIRE INSURANCE §
COMPANY OF PITTSBURGH, PA., et §
al.,                           §
                               §
     Defendants.


                ORDER GRANTING MOTION TO REMAND

      On April 3, 2020, National Union Fire Insurance Company removed the

above-captioned and -numbered case to this court from the 149th Judicial District

Court of Brazoria County, on the basis of diversity jurisdiction. Dkt. 1. At 2 (citing

28 U.S.C. §§ 1441 and 1332(a)(1)). Before the court is Michael Jones, Jr.’s

unopposed motion to remand. Dkt. 5; see S.D. Tex. L.R. 7.4 (“Failure to respond to

a motion will be taken as a representation of no opposition.”).

      A defendant may remove a civil action filed in state court to federal court if

the district court has original jurisdiction. 28 U.S.C. § 1441(a). The removing party

bears the burden of establishing jurisdiction and compliance with the

requirements of the removal statute. Shearer v. Sw. Serv. Life. Ins., 516 F.3d 276,

278 (5th Cir. 2008). The court must strictly construe removal statutes “against

removal and for remand.” Bosky v. Kroger Tex., LP, 288 F.3d 208, 211 (5th Cir.
      Case 3:20-cv-00109 Document 6 Filed on 06/08/20 in TXSD Page 2 of 3



2002) (quoting Eastus v. Blue Bell Creameries, L.P., 97 F.3d 100, 106 (5th Cir.

1996)).

      It is black-letter law that a removing defendant must satisfy all jurisdictional

and procedural requirements. One such procedural requirement is that “all

defendants who have been properly joined and served must join in or consent to

the removal of the action.” 28 U.S.C. § 1446(b)(2)(A); see SkyGlass, Inc. v.

PartnerShip, LLC, 3:19-CV-1087-S, 2019 WL 3819282, at *2 (N.D. Tex. Aug. 14,

2019) (“[I]n cases removed on the basis of diversity or federal[-]question

jurisdiction, all defendants must consent to removal unless a statute other than

[28 U.S.C.] § 1441 authorizes the removal without one defendant’s consent.”

(emphasis added)). Removal is procedurally defective if such consent is not timely

obtained. Doe v. Kerwood, 969 F.2d 165, 167-69 (5th Cir. 1992); see Honey

Holdings I, Ltd. v. Alfred L. Wolff, Inc., 81 F. Supp. 3d 543, 557 (S.D. Tex. 2015)

(Harmon, J.) (“Failure to join in removal is a procedural defect that cannot be

cured . . .”); see also Getty Oil Corp., a Div. of Texaco, Inc. v. Ins. Co. of N. America,

841 F.2d 1254, 1262 (5th Cir. 1998) (requiring “some timely written indication” of

each served defendant’s consent).

      National Union’s removal documents establish that its co-defendant, State

Farm Mutual Automobile Insurance Company was served on February 18, 2020.

Dkt. 1 at 27. National Union does not argue, nor do its removal documents show,

that State Farm consented to removal.
      Case 3:20-cv-00109 Document 6 Filed on 06/08/20 in TXSD Page 3 of 3



      Accordingly, removal was inappropriate, and Jones’ motion to remand is

GRANTED. This case is REMANDED to the 149th Judicial District Court of

Brazoria County. The district clerk is directed to transmit the case file to the district

clerk of Brazoria County.

      Signed on Galveston Island on the 8th day of June, 2020.


                                         ______________________________
                                              JEFFREY VINCENT BROWN
                                           UNITED STATES DISTRICT JUDGE
